Citation Nr: 0106525	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-06 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to the assignment of a higher initial 
disability rating for degenerative disc disease of the lumbar 
spine (also referred to herein as a "lumbar spine 
disability"), currently rated as 20 percent disabling. 

2.  Entitlement to the assignment of a higher initial 
disability rating for degenerative joint disease of the 
cervical spine (also referred to herein as a "cervical spine 
disability"), currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had 20 years active military service ending with 
his retirement in January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision (issued 
in February 1999) rendered by the Louisville, Kentucky, 
Regional Office of the Department of Veterans Affairs (VA) 
which, in pertinent part, awarded service connection for a 
lumbar spine disability (20 percent disability rating 
assigned) and a cervical spine disability (10 percent 
disability rating assigned).  In February 1999 the claims 
file was transferred to the Indianapolis, Indiana, Regional 
Office (RO).  A notice of disagreement was received in 
January 2000, a statement of the case was issued in February 
2000, and a substantive appeal was received in March 2000.  

The Board observes that in his March 2000 substantive appeal, 
the veteran claims that he suffers from disability of his 
entire spine.  Moreover, he also indicated that he suffers in 
"every joint" in this body.  These matters are not in 
appellate status, and the Board notes that claims based on 
disabilities of the hands, knees and left elbow were denied 
in the January 1999 rating decision.  The Board hereby refers 
to the RO for clarification and appropriate action the 
question of whether or not the veteran is advancing service 
connection claims involving the dorsal spine and/or any other 
disability of the musculoskeletal system.  The following 
decision of the Board is limited only to consideration of the 
degree of impairment due to the service-connected 
degenerative disc disease of the lumbar spine and the 
degenerative joint disease of the cervical spine. 



FINDINGS OF FACT

1.  The veteran's lumbar spine disability is productive of 
moderate intervertebral disc syndrome and moderate limitation 
of motion.

2.  The veteran's cervical spine disability is productive of 
slight limitation of motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a disability 
rating in excess of 20 percent for service-connected 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2000). 

2.  The schedular criteria for entitlement to a disability 
rating in excess of 10 percent for service-connected 
degenerative joint disease of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5290 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board views the newly 
enacted assistance provisions to be more beneficial to the 
veteran.

The Board notes that the claims file includes the veteran's 
service medical records (SMRs), the report of a November 1998 
VA examination for rating purposes, and the veteran's written 
statements regarding the impact of the disabilities on his 
ability to engage in certain activities.  The veteran has not 
identified any other treatment for the disabilities at issue, 
and it therefore appears that there is no pertinent evidence 
which has not been obtained for review.  The service medical 
records offer a quite detailed account of the two 
disabilities, and the Board also finds the November 1998 VA 
examination to be adequate for rating purposes.  Pertinent 
symptomatology was addressed and radiological studies 
accomplished.  Under the circumstances, the Board finds that 
the record as it stands is adequate to allow for equitable 
review of the issues on appeal and that no further action is 
necessary to meet the assistance/notice to the veteran 
provisions of the new legislation.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In this case, the 
severity of the disabilities at issue are to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Since these issues 
amount to an appeal of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice know as "staged ratings".  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The SMRs reveal that the veteran was seen numerous times 
between December 1997 and September 1998 for symptoms such as 
pain, tenderness, weakness, and muscle spasm affecting his 
lower back.  During this time he was prescribed various 
medications to ameliorate his low back pain, tenderness, and 
muscle spasm.  A magnetic resonance imaging (MRI) study to 
the lumbar spine in January 1998 revealed mild degenerative 
changes at L5 and S1 with generalized disc bulge at L3-L4, 
L4-L5, and L5-S1, but with no evidence of focal disc 
herniation.  In January 1998, the veteran was put on a 
physical profile for degenerative disc disease of the 
lumbosacral spine which prohibited him from doing heavy 
lifting above 40 pounds, or participating in mandatory 
running or sit-up and push-ups. 

In October 1998, the veteran filed his disability 
compensation claim.  In connection with this claim, he was 
afforded a VA general medical examination in November 1998.  
The veteran's relevant medical history and complaints were 
recounted.  The veteran complained of recurrent low back pain 
aggravated by bending over or by sitting or standing for 
prolonged periods of time.  The veteran also complained that 
pain radiates from his lower back to his hips and legs.  
Objectively, the veteran's posture and gait were within 
normal limits.  Range of motion of the lumbar spine was 
limited to 45 degrees of forward flexion with grimacing and 
pain.  Extension was full.  Lateral bending and twisting also 
displayed full range of motion, but was accompanied by 
grimacing.  Range of motion of the cervical spine was full 
for flexion, extension, and rotation, but lateral bending was 
slightly decreased in both directions.  The neurological 
examination was normal.  The relevant radiology reports were 
reviewed in conjunction with the examination.  The diagnoses 
were degenerative disc disease of the lumbar spine and 
degenerative changes of the cervical spine.  Contemporaneous 
radiology reports revealed mild degenerative joint disease of 
the cervical spine at C3-C4 levels, while the lumbar spine 
study showed no significant degenerative changes, but there 
was osteophytosis off of the anterior aspect of L4. 

By rating decision in January 1998, service connection was 
established for degenerative disc disease of the lumbar spine 
with a 20 percent rating and for degenerative joint disease 
of the cervical spine with a 10 percent rating.  The veteran 
appealed from the assignment of these evaluations.  In his 
notice of disagreement and substantive appeal, the veteran 
contends that his disabilities are more severe that the 
presently assigned disability ratings reflect.  Specifically, 
he maintains that he experiences constant pain, stiffness, 
spasm, and weakness every day, for which he takes daily 
medication, and that these symptoms prevent him from 
functioning normally.   

I.  Lumbar Spine Disability

The veteran's lumbar spine disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which provides 
the guidelines for rating intervertebral disc syndrome.  A 60 
percent rating is the maximum rating permitted for 
intervertebral disc syndrome, and is warranted when symptoms 
are pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  Severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief, 
warrants a 40 percent evaluation.  A 20 percent rating is for 
application for moderate intervertebral disc syndrome, with 
recurring attacks.

The January 1998 MRI study showed generalized bulging discs 
at three levels.  However no herniation was reported.  
Significantly, at the November 1998 VA examination, the 
veteran denied bowel or bladder problems as well as numbness 
and tingling into the legs.  Neurological examination was 
reported to be negative with negative straight leg raising 
and negative tandem walk.  Moreover, the examiner described 
the veteran's posture and gait as within normal limits.  
Although the veteran's complaints of radiation of pain down 
to the lower extremities are acknowledged, there is no 
evidence demonstrating that the veteran suffers from any 
other neurological symptoms, such as numbness, tingling, poor 
reflexes, or positive leg raising.  Under the criteria of 
Code 5293 for intervertebral disc disease, the preponderance 
of the evidence shows that there is no more than moderate 
impairment at this time even giving consideration to 
functional loss due to his complaints of pain.  In other 
words, the Board must conclude based on the record that the 
current 20 percent rating contemplates the current impairment 
resulting from this disability. 

The November 1998 examination report also revealed that range 
of motion of the lumbar spine was only significantly impaired 
in one direction, forward flexion; range of motion was full 
in all other directions, albeit accompanied by some evidence 
of pain.  And although there was some evidence of muscle 
spasm between January 1998 and September 1998, no muscle 
spasm was apparent upon the November 1998 examination. 

The veteran's lumbar spine disability may alternatively be 
rated under Diagnostic Code 5292, as the veteran exhibits 
some limitation of motion.  Under this regulation, a 40 
percent rating is warranted for severe limitation of motion, 
while a 20 percent rating is for application when there is 
moderate limitation of motion.  As was previously noted, the 
veteran's lumbar spine was only limited to 45 degrees in the 
direction of forward flexion, with pain.  Range of motion in 
all other directions was described as full, although some 
pain apparently accompanied these maneuvers.  As range of 
motion was full in all directions except one, the Board 
concludes that the assignment of a 40 percent rating for 
severe limitation of motion of the lumbar spine is not 
warranted.  The current 20 percent rating fully contemplates 
moderate limitation of motion.  While pain was noted on all 
movements, there is no clinical evidence showing that there 
is such additional functional loss due to pain to result in 
more than moderate limitation of motion. 

Diagnostic Code 5295 has also been considered, as it concerns 
rating lumbosacral strain.  This Diagnostic Code provides for 
a maximum 40 percent disability when the symptoms are severe, 
characterized with a listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating is for application when there is 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in standing position.  While there 
are some arthritic changes on x-ray, there is no evidence of 
a listing of the whole spine to the opposite side, positive 
Goldthwait's sign, or abnormal mobility on forced motion.  A 
rating in excess of the current 20 percent under this code is 
therefore not warranted.

The Board recognizes the veteran's history of lumbar spine 
disability and does not doubt his sincerity in believing that 
the impairment is significant.  However, the Board is bound 
by regulatory diagnostic criteria, and the preponderance of 
the evidence is against a finding that a rating in excess of 
20 percent is warranted at this time.  The veteran may always 
advance a claim for in increased rating should the severity 
of his disability increase in the future. 

II.  Cervical Spine Disability

After review of the evidence of record in conjunction with 
the relevant laws and regulations, the Board concludes that 
the assignment of a disability rating in excess of 10 percent 
for the veteran's cervical spine disability is not warranted.

The veteran's cervical spine disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290, which outlines 
the guidelines for rating limitation of motion of the 
cervical spine.  The maximum 30 percent rating is appropriate 
for severe limitation of motion, a 20 percent disability 
rating is for application for moderate limitation of motion, 
and a 10 percent disability rating is assignable for slight 
limitation of motion.  

The November 1998 VA examination report observed that range 
of motion of the cervical spine was full in all directions 
except for lateral bending, which was slightly decreased in 
both directions.  There was no evidence of pain accompanying 
range of motion.  As such, the Board finds that the evidence 
of record does not show such additional functional loss due 
to pain so as to result in more than slight limitation of 
motion. 

The Board has also considered the application of Diagnostic 
Code 5293.  However, as the veteran is not shown to suffer 
from intervertebral disc syndrome of the cervical spine.  

The Board must conclude that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for his cervical 
spine disability at this time. 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

